Citation Nr: 0724245	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  95-26 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for low back strain from August 14, 1990, to 
December 27, 1999.

2.  Entitlement to an evaluation in excess of 20 percent for 
low back strain with lumbar spine multilevel discogenic 
disease, since December 28, 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from February 1967 to 
March 1971, and March 1974 to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1991 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  That rating decision assigned a noncompensable 
evaluation for the veteran's service-connected low back 
disability.  A June 1995 rating decision granted a 10 percent 
evaluation, and an August 1995 rating decision made that 
evaluation effective from August 1990, the date of the 
veteran's original claim.  

The veteran provided testimony before the undersigned 
Veterans Law Judge at a hearing in Los Angeles, California, 
in September 1998.  A transcript of the hearing is of record.  

In May 1999, the Board remanded the claim for additional 
development.  Subsequently, a May 2003 rating decision 
increased the evaluation of the veteran's service-connected 
low back strain to 20 percent disabling, from December 28, 
1999.  The Board remanded the claim again in July 2003 for 
additional development.  In a December 2006 rating decision, 
the RO recharacterized the veteran's disability as  low back 
strain with lumbar spine multilevel discogenic disease.  


FINDINGS OF FACT

1.  For the period from August 14, 1990 to January 18, 1995, 
low back strain did not exhibit moderate limitation of 
motion, or lumbosacral strain with muscle spasm on extreme 
forward bending, or loss of lateral spine motion, unilateral, 
in standing position.   

2.  For the period beginning on January 19, 1995, low back 
strain exhibited forward flexion to 40 degrees with pain at 
the end of range, dorsiflexion to 10 degrees; right lateral 
flexion to 10 degrees; left lateral flexion also to 10 
degrees.  

3.  Resolving all doubt in the veteran's favor, for the 
period beginning on December 28, 1999, low back strain with 
lumbar spine multilevel discogenic disease was manifested by 
pronounced intervertebral disc syndrome with persistent 
symptoms.   


CONCLUSIONS OF LAW

1.  For the period from August 14, 1990 through January 18, 
1995, the criteria for a rating higher than 10 percent for 
low back strain have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2002).  

2.  For the period from January 19, 1995 to December 27, 
1999, the criteria for a 20 percent rating for low back 
strain have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2002).

3.  For the period beginning on December 28, 1999, the 
criteria for a 60 percent rating for low back strain with 
lumbar spine multilevel discogenic disease are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Codes 5292, 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2006).   






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimants 
representative, if any, of which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in a July 2005 letter.  This letter 
informed the veteran to send any pertinent evidence in his 
possession, informed him of the evidence required to 
substantiate the claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The veteran responded to the letter by written 
statement received in November 2005.  Reasons and bases for 
the assigned evaluations, along with the evaluating criteria, 
were provided to the veteran in a December 2006 supplemental 
statement of the case (SSOC).  Therefore, the Board finds 
that he was provided with the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains the service 
medical records, VA medical records, and statements from the 
veteran in support of his claim.  The veteran was also 
provided with VA examinations in January 1992, September 
1992, January 1995, December 1999, and February 2006.  The 
Board finds that VA has satisfied its duty to notify and to 
assist.  All obtainable evidence identified by the veteran 
relative to his claims has been obtained and associated with 
the claims folder, and neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In December 2006, the RO advised the veteran as to how 
disability ratings and effective dates are awarded, as 
required in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2006) (harmless error).

II.  Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2006).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 


4.7 (2006).  At the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2006).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups. 38 C.F.R. § 4.14 (2006).  The provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2006), however, 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (2006).  
For the purpose of rating disability from arthritis, the 
spine is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint. When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis). DC 5010, traumatic 
arthritis, directs that the evaluation of arthritis be 
conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2006).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2006).

During the pendency of the veteran's appeal, the schedule for 
rating disabilities of the spine was revised twice, effective 
September 23, 2002; and effective September 26, 2003.  See 67 
Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 
2003).  The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board has evaluated the veteran's low back strain under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2006).

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  38 
C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).

Prior to September 23, 2002, intervertebral disc syndrome 
(IDS) warranted a 10 percent rating when it was mild.  It 
warranted a 20 percent rating when it was moderate, with 
recurrent attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.  A 60 percent rating was warranted 
when the intervertebral disc syndrome was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief. 38 C.F.R. § 
4.71a, DC 5293 (2001).  Since this rating code contemplates 
limitation of motion, a separate rating for limitation of 
motion would not be warranted. VAOPGCPREC 36-97 (Dec. 12, 
1997), 63 Fed. Reg. 31262 (1998).

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months. 

This regulation was again slightly revised in September 2003.  
Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral strain) and 5243 (intervertebral 
disc syndrome).  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
code for intervertebral disc syndrome (DC 5243), permits 
evaluation under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 
5242, 5243 (2006).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 
percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine (30 
percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent);

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2006).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Normal combined range of motion of the thoracolumbar 
spine is 240 degrees. Normal ranges of motion for each 
component of spinal motion provided are the maximum usable 
for calculating the combined range of motion. 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 2.

The veteran's lumbar spine disability in this case has been 
rated as 10 percent disabling under DC 5295 from August 14, 
1990 to December 27, 1999, and 20 percent from December 28, 
1999.  38 C.F.R. § 4.71a, DC 5295 (2002).  Other applicable 
diagnostic codes include DC 5292, which contemplates 
limitation of motion of the lumbar spine, and DC 5293, which 
contemplates intervertebral disc syndrome.  38 C.F.R. § 
4.71a, DCs 5292, 5293 (2002).

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to these disabilities are not 
applicable in the instant case.

The Board now turns to applying the criteria to the facts in 
this case.  

Prior to January 19, 1995

As noted above, the veteran was evaluated at 10 percent 
disabling under DC 5295 from August 14, 1990 to December 27, 
1999.  Under the old schedular criteria of DC 5295, a higher 
rating of 20 percent was not warranted unless there was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  Muscle spasm was not noted on VA 
examination reports dated in January 1992 or September 1992.  
The January 1992 VA examination report noted that the veteran 
was able to perform heel to toe walk without soft tissue 
swelling or spasm.  There was pain along the side of the 
lumbar spine muscle at L4 to mid-sacrum.  The examiner 
determined that it was acute sacriolitis.  No muscle spasm 
was noted in the January 1995 VA examination report. Based 
upon the findings above, a 20 percent rating is not warranted 
under the old schedular criteria of DC 5295 From August 14, 
1990 to December 27, 1999.  38 C.F.R. § 4.71a, DC 5292.  
 
Under the old schedular criteria of DC 5292, a higher rating 
of 20 percent was not warranted unless there was moderate 
limitation of lumbar motion.  38 C.F.R. § 4.71a, DC 5292.  No 
range of motion results were noted on VA examinations 
performed in January 1992 and September 1992.  Thus, prior to 
the January 19, 1995 VA examination, the veteran's low back 
strain did not exhibit moderate limitation of motion, or 
lumbosacral strain with muscle spasm on extreme forward 
bending, or loss of lateral spine motion, unilateral, in 
standing position.   

January 19, 1995 to December 27, 1999

VA examination dated on January 19, 1995 noted that the 
veteran complained of low back pain.  Physical examination 
revealed range of motion of the veteran's lumbar spine as 
follows: forward flexion to 40 degrees with pain at the end 
of range, dorsiflexion to 10 degrees; right lateral flexion 
to 10 degrees; left lateral flexion also to 10 degrees.  No 
joint swelling or deformities noted on range testing.  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a.  General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  

Based upon the ranges of motion recorded on the January 1995 
VA examination report, the Board concludes that the veteran's 
limitation of motion most accurately falls within the 
moderate range.  Thus, a 20 percent rating is warranted from 
January 19, 1995, the date of examination, under DC 5292.  
38 C.F.R. § 4.71a, DC 5292.  

The Board finds that the veteran's range of motion in other 
aspects qualifies his range of motion overall as no more than 
moderate, as at no time has his range of motion been found to 
be severely limited or extremely minimal.  Thus, under the 
old qualitative criteria for evaluating limitation of motion 
of the lumbar spine, the veteran's low back disability was no 
more than moderate from January 19, 1995 to December 27, 
1999, for which a 20 percent rating was warranted.  38 C.F.R. 
§ 4.71a, DC 5292. 

In evaluating whether DC 5293, the code pertaining to IDS, 
the Board notes that there is no clinical evidence 
demonstrating that the veteran had severe IDS, with recurring 
attacks with intermittent relief from January 19, 1995 to 
December 27, 1999.  The January 19, 1995 VA examination 
report failed to reveal any clinical findings of IDS.  A June 
1999 Electromyographic report indicated no evidence of 
current radiculopathy in either lower extremity.   

In sum, a 20 percent, but no higher, evaluation for low back 
strain under DC 5292 from January 19, 1995 to December 27, 
1999 is warranted.  

From December 28, 1999

VA examination performed on December 28, 1999 noted 
complaints of frequent episodes of disabling low back pain 
and numbness involving the lateral top of both feet.  
Clinical findings showed toe walking with significant 
difficulty elevating his right heel, absent ankle jerk, 
radiculopathy, and diminished right knee jerk due to 
involving of the right L2, L3, and L4 nerve roots.  
Degenerative disc and joint disease of the lumbar spine was 
identified.  Straight leg raising tests were positive for 
abnormality.  

Applying the above evidence to the criteria under DC 5293, 
the Board finds that the veteran's IDS was pronounced, with 
persistent symptoms compatible with sciatic neuropathy.  
Resolving any doubt in the veteran's favor, a 60 percent 
evaluation is warranted for low back strain under DC 5293 
from December 28, 1999.   This is the highest rating 
available under DC 5293.  

Under the criteria in effect prior to September 23, 2002, a 
rating in excess of 60 percent for lumbar spine disability 
required either ankylosis or fracture with cord involvement 
and abnormal mobility (38 C.F.R. § 4.71a, Codes 5285, 5286).  
Neither is shown.  The veteran demonstrated lumbar spine 
motion on clinical evaluations on December 28, 1999, and 
evaluations performed in August 2005 and February 2006.  
Fracture of the lumbar spine is also not shown.  As such, an 
evaluation in excess of 60 percent under the pre-September 
23, 2002 criteria is not warranted. 

As the Board has granted a 60 percent (but no higher) rating 
under the pre-September 23, 2002 criteria, the remaining 
issue is on whether revised rating criteria would afford a 
rating in excess of 60 percent.  As noted above, the revised 
Code provides that intervertebral disc syndrome should be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining the 
evaluations of its chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.  However, 60 percent is the highest rating available 
for intervertebral disc syndrome based on incapacitating 
episodes.  The orthopedic manifestations of low back 
disability do not exceed the criteria for a 20 percent rating 
under Diagnostic Code 5235-5243 at any time during the 
appellate period.  The evidence of record does not show that 
the veteran's lower extremity radiculopathy equates to more 
than moderate incomplete paralysis of the sciatic nerve.  The 
December 28, 1999 VA examination report indicated 
neurological impairment of both lower extremities, 
particularly absent ankle jerk on the right and 1+ on the 
left, radiculopathy, and diminished knee jerk reflex.  No 
weakness involving heel flexors or extensors were noted.  
There were also no tender or trigger points noted on 
evaluation for the entire back, nor any gross abnormalities 
of the musculature of the back.  X-ray findings from January 
2006 indicated mild multilevel discogenic disease.  
Neurological findings of the lower extremities on  VA 
examination performed in February 2006 noted absent deep 
tendon reflexes in the lower extremities and no evidence of 
current radiculopathy.  The absent ankle jerk and other 
neurological findings are significant, but a separate 
evaluation of greater than 20 percent for moderate incomplete 
paralysis under Code 8520 is not warranted. (The term 
incomplete paralysis indicates a degree of lost or impaired 
function substantially less than complete paralysis whether 
due to varied level of the nerve lesion or to partial 
regeneration.).  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree. 

Combining the 20 percent rating for orthopedic manifestations 
with the 20 percent ratings for neurological manifestations 
of the lower extremity results in a combined 40 percent 
rating for the lumbosacral disc disease.  See 38 C.F.R. § 
4.25.  Thus, a rating in excess of 60 percent is not 
warranted based on combining orthopedic and neurologic 
impairments, and the criteria which came into effect 
September 23, 2002 provide no basis for a further increase in 
the evaluation.

The Board has also considered whether referral for 
extraschedular consideration of a rating in excess of 60 
percent is indicated.  However, nothing in the record 
reflects or suggests factors warranting extraschedular 
consideration, such as marked interference with employability 
or frequent hospitalizations due to his disability.   38 
C.F.R. § 3.321.  Consequently, referral for extraschedular 
consideration is not suggested by the record. 

In sum, a rating higher than 10 percent for low back strain 
prior to January 19, 1995 is denied, a rating of 20 percent 
for low back strain is warranted from January 19, 1995, and a 
rating higher than 60 percent for low back strain from 
December 28, 1999 is warranted.  For the part of the claim 
that is denied by the Board, the "benefit-of-the-doubt" 
rule is not applicable, and the Board must deny the claim.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

A rating higher than 10 percent for low back strain prior to 
January 19, 1995 is denied.  

A rating of 20 percent for low back strain is warranted from 
January 19, 1995.  

A rating of 60 percent for low back strain is warranted from 
December 28, 1999.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


